COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Luis Gilbert Abrego

Appellate case number:    01-18-00263-CR

Trial court case number: 1582429

Trial court:              262nd District Court of Harris County

        The court reporter advised this court that appellant had not made financial arrangements
for the filing of the reporter’s record. Because the clerk’s record contained a motion to appoint
counsel that allegedly contained an attached affidavit of indigence, this court ordered the trial
court clerk to file a supplemental clerk’s record containing this affidavit. The supplemental
clerk’s record was filed. Appellant’s affidavit of indigence indicates that appellant has no assets
or property of any kind. The clerk’s record does not contain any trial court order concerning
appellant’s affidavit of indigence. See TEX. R. CIV. P. 145(a) (party who files statement of
inability to afford payment of costs on appeal cannot be required to pay costs unless trial court
orders payment).
       Accordingly, the court concludes that appellant is unable to afford the payment of costs
on appeal and we order the court reporter to file the reporter’s record at no cost to appellant on
or before June 6, 2018.
       The court also orders briefing in this case. See TEX. R. APP. P. 31.1. Appellant’s brief is
due within 20 days of the date the reporter’s record is filed. The State’s brief will be due
within 20 days of the date appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually      Acting for the Court


Date: May 24, 2018